Title: [JM] to William Allen, 22 December 1834
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            Decr. 22. 34
                            
                        
                        
                        Estimating the price of flour as rather more likely to be better than lower, I have preferred a small loan
                            from the bank to a sale of the flour on hand. You will oblige me therefore, by turning the enclosed note into a credit for
                            in Bank, and letting me know when I may draw on it.
                        Your letter noting the balance in your account, was duly recd. I had disposed of a draft on you for $80 in
                            favor of S. Brockman which may not have reached you at the date of your acot. Be so good, when you inform me of the result
                            in the bank, to mention the balance as it will stand after adding the recent items in the account
                        
                            
                                
                            
                        
                    